Citation Nr: 1445819	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-24 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
 
Recent VA treatment records in 2013 and 2014 include assessments of minimal background diabetic retinopathy, hypertensive retinopathy, and peripheral neuropathy.  This evidence suggests that these conditions may be caused by the Veteran's service-connected diabetes mellitus type II or hypertension. 

The issues of entitlement to service connection for (1) an eye disorder to include minimal background diabetic retinopathy or hypertensive retinopathy, and (2) peripheral neuropathy, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's pseudofolliculitis barbae is not productive of: scars or other disfigurement of the head, face or neck; or scars otherwise on which to base evaluation on the area affected or on stability or pain; or, an affected area involving one percent or more of exposed body area or of total body area.


CONCLUSION OF LAW

The criteria for a compensable disability rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7813 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A letter in June 2013 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  That letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO informed the Veteran of the specific criteria to substantiate his claim for higher ratings including TDIU.  The claim was subsequently readjudicated, most recently in a June 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA and private medical treatment records have been obtained. 38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159 . The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c) (2). 

VA examinations were conducted and findings obtained in July 2010 and October 2012.  As the examination reports are based on a review of the Appellant's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examinations are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1 , 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating. 38 C.F.R. § 4.21 (2013). Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, the statements of the Veteran must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Pseudofolliculitis barbae is a dermatological condition resembling folliculitis-inflammation of a follicle or follicles, usually referring to hair follicles-involving the bearded region, usually seen in men of African descent who have very curly hair and shave their necks.  The usual cause is ingrowth of the hair.  The primary lesion is a pinhead-sized pustule, pierced by a hair; if neglected, this may lead to impetiginization and crust formation and may become chronic.  See Dorland's Illustrated Medical Dictionary 726, 1542 (32nd Ed. 2012). 

Skin conditions are evaluated pursuant to diagnostic criteria of the schedule of ratings for skin conditions under 38 C.F.R. § 4.118. 
 
Analysis

The report of a July 2010 VA examination for skin diseases shows a medical history that the Veteran reported complaints of constant pseudofolliculitis barbae that began in 1985.  The Veteran was not currently on any treatment.  He reported that he currently had symptoms of tenderness, and ingrown hairs and redness of the face.

On examination the examiner found no evidence of dermatitis, eczema, leishmaniasis, lupus, dermatophytosis, bullous disorders, psoriasis, infections of the skin, cutaneous manifestations of collagen vascular diseases, papulosquamous disorders, scarring, acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  The diagnosis was pseudofolliculitis barbae with no related scars.  The examiner commented that the condition had minimal ill effects in all activities of the Veteran's usual occupation or daily activities.  The examiner indicated that there was no disfigurement or disfiguring scar of head or face requiring photographs.

The report of an October 2012 VA examination for skin diseases contains a diagnosis that the Veteran has had a skin condition of pseudofolliculitis barbae.  On the examiner's review of the record during the period of the appeal, she found no complaints of pseudofolliculitis barbae, or lists of problems containing pseudofolliculitis barbae among other medical problems, and no prescribed medication listed for the condition.  In the previous 12 months, the Veteran had not been treated with medication or procedures, including for exfoliative dermatitis or papulosquamous disorders.  He had not had any episodes of urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.

On examination, the examiner found no visible skin conditions of dermatitis, eczema, bullous disorder, psoriasis, infections of the skin, cutaneous manifestations of collagen-vascular disease papulosquamous disorder, acne or chloracne, vitiligo, scarring alopecia, alopecia areata, hyperhidrosis, tumors, neoplasms, or mestastases.  The Veteran had no other pertinent physical findings, complications, conditions, signs or symptoms associated with the diagnosed pseudofolliculitis.  

The examiner commented that: (1) there was no scarring, disfigurement, limitation of motion or function of the face muscles secondary to folliculitis barbae; (2) the exposed body area secondary to pseudofolliculitis barbae was less than one percent; (3) the total body area secondary to pseudofolliculitis barbae was less than one percent.   

The findings from the two VA examination reports above are essentially consistent with clinical findings contained in the claims files including VA's electronic database files of VBMS, dated most recently in September 2014.

During a March 2013 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified indicating that the condition of his pseudo-folliculitis barbae is often worse than as it was manifested during the October 2012 VA examination. 

Since service connection was granted in a February 2005 rating decision, the Veteran's service-connected pseudofolliculitis barbae has been evaluated as zero percent disabling effective February 1, 2005, under 38 C.F.R. § 4.118, Diagnostic Code 7813.  The current appeal arises from a May 2010 claim for an increase in rating.

Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris), is rated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, scars or other disfigurement of the head, face or neck are evaluated on the basis of characteristics of disfigurement, and are evaluated as 10 percent disabling for one characteristic of disfigurement, and at higher ratings if meeting additional criteria under that code and related note.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 and note following.

Under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, or 7805, scars other than of the head, face, or neck are evaluated on the basis of depth and area (7801), burn scars that are superficial and nonlinear (7802), unstable or painful (7804), other effects (7805).

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, dermatitis or eczema is evaluated as zero percent if there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period.  To warrant a 10 percent rating, the record must show evidence of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Higher ratings are assignable for larger areas affected or more significant treatment required.  38 C.F.R. § 4.118, Diagnostic Code 7806

Alternatively under this code, the condition can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, the evidence does not show that the Veteran's pseudofolliculitis barbae meets criteria for a compensable rating at any time during the pendency of the claim.  The Veteran maintains there are more significant manifestations of his pseudofolliculitis barbae than was noted in the most recent VA examination report.  

However, the clinical evidence on file including treatment records and examination reports consistently show over the relevant period: that the pseudofolliculitis barbae has not resulted in scars or other disfigurement of the head, face or neck; and that there are no scars otherwise on which to base evaluation on the area affected or on stability or pain.  The most recent VA examiner commented on findings, that the pseudofolliculitis barbae affected less than one percent of the exposed body area or total body area; and there was no scarring, disfigurement, limitation of motion or function of the face muscles. 

Based on the foregoing, a compensable rating is not warranted for pseudofolliculitis barbae under any of the relevant diagnostic code schedular rating criteria discussed above.  See 38 C.F.R. §§ 4.31; 4.118, Diagnostic Code 7813.  The preponderance of the evidence is against the grant of a compensable disability rating for pseudo-folliculitis barbae at any time during the period from the date of claim, in May 2010.  There is no doubt to be resolved; and a compensable disability rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 
Moreover, the Veteran's service-connected for pseudofolliculitis barbae results in dermatological symptomatology.  The rating criteria reasonably describe the Veteran's disability level and skin symptoms due to that disability.  As the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation for the service-connected disability is adequate and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013). 

The Veteran has not raised and the record does not reasonably raise the claim for a total disability rating for compensation based on individual unemployability. 


ORDER

A compensable rating for pseudofolliculitis barbae is denied.




____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


